DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barker et al., US 9774035.
Regarding claim 1, Barker et al., teaches a method of producing a cathode active material (col. 12, lines 46-58), the method comprising: a step of preparing a Na-doped precursor of making a transition metal oxide having a P2 structure (col. 20, lines 1-6) belonging to a space group of P6.sub.3/mmc; and an ion exchange step of substituting lithium for at least part of sodium contained in the transition metal oxide by an ion exchange method (col. 1, lines 39-62), wherein the transition metal oxide has the composition represented by Na.sub.aMn.sub.x-pNi.sub.y-qCo.sub.z-rM.sup.1.sub.p+q+rO.sub.2, where 0.5.ltoreq.a.ltoreq.1, x+y+z=1, 3.ltoreq.4x+2y+3z.ltoreq.3.5, and 0.05.ltoreq.p+q+r<0.25, M.sup.1 is Al or Mo, when M.sup.1 is Al, p is not equal to q, and any one of p and q is not 0 (col. 2, lines 22-48).Regarding claim 2, Barker et al., teaches a method of producing a lithium ion battery (col. 1, lines 13-38), the method comprising: a step of making a cathode active material layer containing the cathode active material produced by the method according to claim 1 (col. 12, lines 46-58); and a step of using the cathode active material layer (col. 12, lines 46-58), an anode active material layer containing an anode active material (col. 12, lines 59-67 and col. 13, lines 1-4), and an electrolyte layer containing an electrolyte (col. 6, lines 22-27), to arrange the electrolyte layer between the cathode active material layer and the anode active material layer (col. 6, lines 18-27).Regarding claim 3, Barker et al., teaches wherein the electrolyte layer is a solid electrolyte layer containing a solid electrolyte (col. 6, lines 37-40).Regarding claim 4, Barker et al., teaches a cathode active material (col. 12, lines 46-58), wherein the cathode active material has the composition represented by Li.sub.bNa.sub.cMn.sub.l-sNi.sub.m-tCo.sub.n-uM.sup.2.sub.s+t+uO.sub.2 where 0<b+c.ltoreq.1, l+m+n=1, 3.ltoreq.4l+2m+3n.ltoreq.3.5, and 0.05.ltoreq.s+t+u<0.25, M.sup.2 is Al or Mo, when M.sup.2 is Al, 1 is not equal to m, and any one of 1 and m is not 0, a O2 structure and a O3 structure coexist in a single particle of the cathode active material (abstract; col. 1, lines 13-38) (col. 2, lines 22-48).Regarding claim 5, Barker et al., teaches a lithium ion battery (col. 1, lines 13-38), comprising: a cathode active material layer containing the cathode active material (col. 12, lines 46-58); an anode active material layer containing an anode active material (col. 12, lines 59-67 and col. 13, lines 1-4); and an electrolyte layer containing an electrolyte (col. 6, lines 22-27), the electrolyte layer arranged between the cathode active material layer and the anode active material layer (col. 6, lines 18-27).
Thus, the claims are anticipated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lai et al., US 9711799; Kim et al., US 2012/0015206; Iwamoto et al., US 2012/0107684; Kohiki et al., US 2014/0346048; Lee et al., US 2020014020.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727